The opinion of the court was delivered by
Collins, J.
The return in this case certifies a transcript ■of proceedings in a “Justice's Court,” reciting sworn complaint and process against the prosecutor for violation of an •ordinance of a local board of health, passed under section 18 •of the Health act of. 1887 (Gen. Stat., p. 1638), a trial by jury, a verdict for $25 and the following entry: “I therefore gave judgment in said amount against the defendant and in favor of the plaintiffs, and costs seven dollars and eighty-five ■cents,” signed by a justice of the peace.
The legislation involved in this case, so far as its sanction is concerned, is anomalous and defies construction, for it ■inextricably blends together a civil and a quasi criminal jurisdiction..
But whether we consider the authorized judgment as one 'in a summary proceeding (as in Holzworth v. Newark, 21 Vroom 85, was declared of the judgment directed in a statute identical with said section 18), or as one in a civil suit for a penalty (as in White v. Neptune City, 27 Id. 222, was adjudged with respect to legislation containing features found in said section as supplemented in 1888 (Gen. Stat., p. 1642), the ■certified judgment cannot stand, because—
First. There was a trial by jury, for which there is no warrant in the statute. White v. Neptune City, ubi supra. The •defendant urges that such mode of trial was. at the prosecutor’s request, but the transcript does not so certify, and we •can presume nothing.
Seeond. There was no conviction. The supplement of 1888 expressly requires one as a foundation for judgment, prescribes its terms and provides that it shall be signed by ■the magistrate.
The judgment must be reversed, with costs.